Title: From Thomas Jefferson to Ferdinand Grand, 28 December 1786
From: Jefferson, Thomas
To: Grand, Ferdinand



Sir
Paris Dec. 28. 1786

It will be in good time if I receive the crowns to-day, tomorrow, or even the next day. I did not answer in the instant the letter you favoured me with yesterday, because I wished to reflect on the article of seeds for Dr. Franklin, on which you were pleased to ask my opinion. We import annually from England to every part of America garden seeds of all sorts. You may judge therefore that these and what we raise from them furnish garden vegetables in good perfection. The only garden vegetable I find here better than ours, is the turnep.
Of fruits, the pears, and apricots alone are better than ours, and we have not the Apricot-peche at all. Pears could only be sent in plants; which is troublesome and incertain. But the stones of good apricots and of the peach-apricot would answer well. The fruits of the peach-class do not degenerate from the stone so much as is imagined here. We have so much experience of this in America that tho’ we graft all other kinds of fruit, we rarely graft the peach, the nectarine, the apricot or the almond. The tree proceeding from the stone yeilds a faithful copy of it’s fruit, and the tree is always healthier.
I have the honour to be with much esteem & respect Sir your most obedient & most humble servant,

Th: Jefferson

P.S. I must add that tho’ we have some grapes as good as in France, yet we have by no means such a variety, nor so perfect a succession of them.

